DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 is dependent from claim 16, and claim 16 states the conductive feature includes a source/drain contact OR a metal gate stack disposed over the semiconductor substrate. That is, the S/D contact and the metal gate stack are claimed in the alternative as being the conductive feature (singular). In claim 17, both the S/D contact AND the metal gate stack are claimed and a butted contact is configured to contact a second S/D contact with a second metal gate stack. It is unclear how singular conductive feature is both a first S/D contact and a first metal gate stack. Furthermore, this confusion then sets up more confusion as to how the second source/drain contact and the second metal gate stack relate to the first S/D contact and the first metal gate contact.

Claims 18 and 19 are rejected because they depend from claim 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burke (US 9224640).
As to claim 15, Burke teaches a semiconductor structure (fig. 11), comprising: a conductive feature (col. 4:24-28) disposed over a semiconductor substrate (103, col. 3:45-49); a first interlayer dielectric (ILD) layer (106) disposed over the conductive feature (col. 3:45-49); a first interconnect feature (112 or 113) disposed in the first ILD layer (fig. 2, col. 3:63-67); a second ILD layer (109) disposed over the first ILD layer (fig. 2, col. 3:63-67); and a second interconnect .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Burke in view of Farooq (US 8563403).
As to claim 16, Burke does not explicitly teach the conductive feature includes a source/drain contact or a metal gate stack disposed over the semiconductor substrate. However, Burke does teach the conductive feature (112/113) “may provide an electrical transmission path for an integrated circuit 
As to claim 17, Burke does not explicitly teach a butted contact disposed in the first ILD layer and configured to couple a second source/drain contact with a second metal gate stack, wherein a top portion of the butted contact extends into the second ILD layer. However, fig. 26 of Farooq teaches a butted contact (1738/1718/1732) within an ILD (1728/1734/1736) connecting or tying together two features/devices/terminals (1710 and 1720, col. 8:54-67 and col. 9:25-54). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a butted contact to connect or tie together any two devices/features/terminals as taught by Farooq so as to complete a device having the electrical characteristics required. It is noted that “configured to couple a second source/drain contact with a second metal gate stack” is functional language and the prior art only needs to be able to be used for this purpose. Since the butted contact of Farooq does this with two terminal pads, it can also do this with a gate and a S/D region.
As to claim 18, Burke in view of Farooq further teach the top portion of the first interconnect feature (1732) has a first thickness and the top portion of the butted contact has a second thickness (1738), and wherein the second thickness is greater than the first thickness (Farooq, Fig. 26).
claim 19, Burke in view of Farooq further teach the top portion of the butted contact is more leveled with respect to a top surface of the first ILD layer than the top portion of the first interconnect feature or the second interconnect feature (Farooq, Fig. 26).
As to claim 20, Burke in view of Farooq do not explicitly teach the top portion of the first interconnect feature is defined by a convex profile. However, when subsequent etching process are performed after the first interconnect is formed (i.e. forming and patterning the ILD above the first interconnect and forming a trench for a connecting via), some overetching of the interconnect is unavoidable and will result in at least some convex shape.

Allowable Subject Matter
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the claims listed above in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
The prior art fails to teach a combination of all of the features in the claims. As to claim 1, Burke teaches forming a first conductive feature (112) over a semiconductor substrate (Fig. 2); forming an interlayer dielectric (ILD) layer (109) over the first conductive feature (fig. 2); patterning the ILD layer to form a trench (115, fig. 3); forming a conductive layer over the patterned ILD layer to fill the trench (fig. 4); polishing the conductive layer to form a via contact(118) configured to interconnect the first 
While Burke teaches etching back the exposed top surface of the ILD layer, such that a top portion of the via contact protrudes from the exposed top surface of the ILD layer and forming the second conductive feature over the via contact, such that the top portion of the via contact extends into the second conductive feature (fig. 9), the etching step would not be considered a polishing step to one of ordinary skill in the art. Polishing, in the art, includes some sort of mechanical force being applied (either with or without the assistance of chemicals). This is not the case with etching, and etching is the preferred method to electively recede a material.
Claim 8 requires the polishing step as well, and Burke has the same deficiencies. 
Claims 2-7 and 9-14 are allowed at least because they depend from claims 1 and 8, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 10770395) also teaches the protruding interconnect but also uses an etching process.


Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
10/22/21